Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-19-00742-CR

                                      Richard Paul SHATLAW,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                        Trial Court No. 6876
                           Honorable Kirsten B. Cohoon, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 28, 2020

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           Richard Paul Shatlaw was convicted by a jury of the offense of indecency with a child by

contact.      See TEX. PENAL CODE ANN. § 21.11(a).           The trial court followed the jury’s

recommendation and sentenced Shatlaw to serve 13 years imprisonment in the Texas Department

of Criminal Justice and assessed a $3,000 fine. Shatlaw appealed.

           Shatlaw’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this
                                                                                                       04-19-00742-CR


appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Shatlaw with a copy of the brief and motion to

withdraw and informed him of the right to receive a copy of the appellate record and to file his

own pro se brief. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols

v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Shatlaw did not file a pro se brief.

After reviewing the appellate record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). Because the judgment incorrectly recites that Shatlaw pled guilty

to the offense, it is modified to read that Shatlaw pled “not guilty.”

         Accordingly, the judgment of the trial court is affirmed as modified, and appellate

counsel’s motion to withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177.

                                                            Liza A. Rodriguez, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should Shatlaw wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4.


                                                          -2-